DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 5/10/2022. Claims 1-20 are pending in the application. 

Applicant’s election without traverse of Species IV Fig. 5 and claims 1-7, 10, 12-14, 16, 18 and 20 in the reply filed on 5/10/2022 is acknowledged.
Claims 8-9, 11, 15, 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Also, with further examination, it appears claim 7 (similar to claims 15 and 19) relates to another embodiment and claim 20 depends from withdrawn claim 19. Therefore, claims 7 and 20, are also withdrawn. Election was made without traverse in the reply filed on 5/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the dispersion matrix insert containing terpenes or other volatiles”, claim 10 recites the limitation “the dispersion matrix unit compartment contains a dispersion matrix insert providing a source of volatile chemical compounds” and claim 16 recites the limitation “a dispersion matrix insert having a volatiles-containing product”. In the specification, it does not mention any other chemicals or volatiles other than terpenes that are to be considered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the dispersion matrix insert containing terpenes or other volatiles”, claim 10 recites the limitation “the dispersion matrix unit compartment contains a dispersion matrix insert providing a source of volatile chemical compounds” and claim 16 recites the limitation “a dispersion matrix insert having a volatiles-containing product”. It is unclear what other volatiles other than terpene are to be considered in these limitations.

Claim 1 line 3 recites “a bottle adapted to enclose a cannabis product  within a main compartment” and claim 10 line 3 recites the limitation “a bottle having a main compartment for storing a volatiles containing product”. These suggests that the product is not claimed. On the other hand, claim 5 recites “the dispersion matrix insert contains primarily terpenes selected to complement a flavor or odor of the cannabis product” and the last two lines of claim 10 recite “the volatile chemical compounds are selected to compliment an odor or a flavor or both of the volatiles-containing product”. These limitations are dependent on the product. That is to say the odor, flavor or both are complimented by the compounds depends on the particular product in the compartment. Therefore, claim 5 and the last two lines of claim 10 suggest that the product is positively recited. Accordingly, claims 5 and claim 10 are indefinite because it is not clear whether the product is only recited functionally or whether the product is positively claimed. Therefore, in the prior art rejection for claims 1-6, 10 and 12-14 below, all references in the claims to any cannabis or volatiles-containing product are considered only statements of intended use with regard to the claimed device package. 

Likewise, lines 8-9 of claim 10 recites “a dispersion matrix insert providing a source of volatile chemical compounds” and line 7 of claim 16 recites “. This limitation is vague as to whether the chemical compounds themselves are positively recited in the claim or not. On the other hand, the last paragraph of claim 10 recites a further limitation on the volatile chemical compounds. (They are “selected to compliment an odor or a flavor or both of the…product…”).  This suggests that the volatile chemical compounds might be claimed. Therefore, claim 10 is also indefinite because it is not clear whether the volatile chemical compounds are positively recited in the claim or not.
If the volatile chemical compounds are claimed, then the last paragraph in claim 10 makes the further limitation on the claimed compounds dependent on the product. This would also suggest that perhaps the product is claimed. This is a further ground of indefiniteness to the one indicated first above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviello, JR. US 2001/0019021 A1, cited in Applicants IDS.
With regards to claim 1, Riviello, JR. (Fig. 2) discloses device for containing a packaged fragrant product, said device comprising: a bottle 2 that is capable of enclosing some cannabis product within a main compartment; a non-permeable bottle cap 1 adapted to be secured to an open end of the bottle to close the main compartment, with a dispersion matrix compartment 11 at an underside of the bottle cap, and with a permeable support 14 defining a lower boundary of the dispersion matrix compartment; and a dispersion matrix insert 13 being retained within the dispersion matrix compartment of the bottle cap by the permeable support, with the dispersion matrix insert containing terpenes (Para. 0025) or other volatiles which communicate through apertures in the permeable support and into the main compartment of the bottle to interact with some cannabis product. (Para. 0024)
Riviello, JR. recites it is capable of holding a variety of articles in liquid or dry form (Col 2:1-2), and it is known in the art to have cannabis in a liquid or dry form as disclosed in (Umanskaya et al. US 2012/0021075 A1). Therefore, it is capable of holding a cannabis product within the main compartment.
It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

With regards to claim 2, Riviello, JR. (Fig. 2) discloses the bottle cap 1 is threadedly secured to the bottle to close the main compartment.

With regards to claim 3, Riviello, JR. (Fig. 2) discloses the permeable support defines a downwardly extending well portion for supporting the dispersion matrix insert 13 within the main compartment 11, wherein the dispersion matrix insert is removed from the main compartment by removing the bottle cap 1.

With regards to claim 5, Riviello, JR. (Fig. 2) discloses the dispersion matrix insert contains primarily terpenes (Para. 0025) selected to complement a flavor or odor of some cannabis product.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviello, JR. US 2001/0019021 A1, cited in Applicants IDS.
With regards to claim 10, Riviello, JR. (Fig. 2) discloses a device comprising: a bottle 2 having a main compartment for storing some volatiles containing product; and a cap 1 adapted to be secured to the bottle for closing the main compartment, with the cap including a dispersion matrix unit compartment 11, wherein the main compartment and the dispersion matrix unit compartment are in communication across a permeable support 14 secured to an underside of the cap, wherein the dispersion matrix unit compartment contains a dispersion matrix insert 13 providing a source of volatile chemical compounds, and with the permeable support maintaining the dispersion matrix insert in the cap, wherein the volatile chemical compounds are selected to compliment an odor or a flavor or both of some volatiles containing product being stored in the main compartment. (Para. 0024)
Riviello, JR. recites it is capable of holding a variety of articles in liquid or dry form (Col 2:1-2), and it is known in the art to have cannabis in a liquid or dry form as disclosed in (Umanskaya et al. US 2012/0021075 A1). Therefore, it is capable of holding a cannabis product within the main compartment.

With regards to claim 13, Riviello, JR. (Fig. 2) discloses the dispersion matrix insert contains primarily terpenes (Para. 0025) capable of being selected to complement a flavor or odor of some cannabis product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, cited in Applicants IDS.
With regards to claims 4 and 12, Riviello, JR. (Fig. 2) discloses the dispersion matrix can be a solid including containing an oil solution with a composition including the terpenes (Para. 0024 and 0025) but it does not specifically disclose the dispersion matrix includes an absorbent material.
However, an alternate embodiment of Riviello, JR. US 2001/0019021 A1 (Fig. 1) teaches that it was known in the art to have the dispersion matrix includes an absorbent material. (end of Para. 0021)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispersion matrix in Riviello, JR. by providing an absorbent material for the solid as taught by an alternate embodiment of Riviello, JR. US 2001/0019021 A1 (Fig. 1) for the purposes of supporting the oil solution.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, cited in Applicants IDS in view of Stebbins et al. US 2015/0320113 A1.
With regards to claims 6 and 14, Riviello, JR. disclose (a dispersion matrix insert) the claimed invention as stated above but it does not specifically disclose the dispersion matrix insert is a packet or pouch.
	However, Stebbins (Fig. 14) teaches that it was known in the art to have a the dispersion matrix insert 325 be a packet or pouch. (Para. 0080-0081)
	The inventions of Riviello, JR. and Stebbins are both drawn to the field of containers that are capable of holding items and altering the atmosphere in the container. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispersion matrix insert in Riviello, JR. by providing it in a pouch or packet form as taught by Stebbins for the purposes of providing alternative forms of the insert.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, cited in Applicants IDS in view of Umanskaya et al. US 2012/0021075 A1.
With regards to claim 16, Riviello, JR. (Fig. 1) discloses a device for containing a fragrant product, comprising: a bottle 2 having a main compartment holding a product; a non-permeable bottle cap 1 adapted to be secured to an open end of the bottle, with said bottle cap defining a dispersion matrix compartment 7 within the cap, and with a permeable support 10 defining a lower boundary of the dispersion matrix compartment; and a dispersion matrix insert 8 having a volatiles-containing product, with the volatiles-containing product being a source of odorant/flavorants complementary to the product and absorbed into an absorbent material (end of Para. 0021) of the dispersion matrix insert 8, and wherein the dispersion matrix insert is retained within the dispersion matrix compartment of the cap by the permeable support. (Para. 0021-0023)
	Riviello, JR. recites it is capable of holding a variety of products in liquid or dry form (Col 2:1-2), but it does not specifically disclose the product is cannabis.
However, Umanskaya teaches that it was known in the art for cannabis to come in a variety of liquid and dry forms (Para. 0034 and Fig. 3). Therefore, the main compartment of Riviello, JR. is capable of holding a cannabis product for the purposes of providing alternative products to be held.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviello, JR. US 2001/0019021 A1, cited in Applicants IDS in view of Umanskaya et al. US 2012/0021075 A1 and further in view of Stebbins et al. US 2015/0320113 A1.
With regards to claim 18, treated as in claims 6 and 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736